DETAILED ACTION
This is the initial Office action for application SN 17/301,836 having an effective date of 15 April 2021 and a provisional priority date of 30 August 2017.  A preliminary amendment was filed on 15 April 2021.  Claims 1, 4-6 and 10-24 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 and 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent Claims 1 and 24, R11 may be “R1 – Z – (CH2)m” and R2’ may be
“ – (CH2)m – Y”.  However, subscript m is not defined in either independent claim which renders the claims indefinite.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 10-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over General Mills (GB 847,321).
General Mills discloses a method for corrosion-inhibition of metallic substances in industrial water systems.  COL.1, L10-15.  General Mills discloses substituted beta-amino-propionic acids corresponding the general formulas found in COL.1, L41-44.  The examiner is of the position that the compound:  
R-N-(CR1R2 – CR3R4 – COO)2X2 
wherein R represents a hydrocarbon radical having 8 to 22 carbon atoms, R1, R2, R3 and R4, which may be the same or different, represent hydrogen atoms or alkyl group having less than 5 
	General Mills discloses that fatty acids may, if desired, be used in combination with the corrosion inhibitors of the invention.  COL.3, L1-5.  General Mills discloses that aqueous solutions used in the process preferably contain at least 10 ppm of the active compound.  COL.3, L19-21.  Table 1 demonstrates the effectiveness of various compounds as corrosion inhibitors in a sealed static water test.  The examiner is of the position that General Mills meets the limitations of independent method claims 1 and 24 wherein the composition comprises one or more compounds according to Formula III and one or more additional corrosion control composition agents (fatty acids).   
Claim Rejections - 35 USC § 103
Claims 1, 4-6 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lipinski et al (US 4,798,675).
Lipinski et al [“Lipinski”] disclose corrosion inhibiting compositions containing carboxylated phosphonic acids and sequestrants (title).  Lipinski discloses a composition and process for inhibiting corrosion of metals in aqueous solutions and to prevent the deposition of mineral scale thereon.  COL.2, L64-68.  
Lipinski teaches that the carboxylated phosphonic acid can be represented by Formulas I and II.  The compound of Formula II in COL.3, L9-12, meets the limitations of the claimed compound of Formula (III) when m is 2, n is 2, and the R groups R1, R2, R3 and R4 are H, an alkyl having from 1 to 12 carbon atoms, an aryl or an alkyl substituted aryl.  The R group on the nitrogen atom may be H, an alkyl having 1-12 carbon atoms, an alkenyl having 2-12 carbon 3H2.
Lipinski discloses that the amount of the carboxylated phosphonic acid utilized in association with the water to be treated is from about 0.2 to about 100 parts by weight per one million parts by weight water.  COL.3, L41-46.  Lipinski teaches that the addition of various sequestrants to the composition has been found to impart unexpected and improved corrosion inhibition and reduce scale buildup on metals located in aqueous systems.  Lipinski also teaches the addition of various conventional organic inhibitors can be utilized.  COL.4, L12-43.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
February 1, 2022